Citation Nr: 0004494	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

                       
THE ISSUE

Entitlement to reimbursement or payment for medical expenses 
incurred in connection with the veteran's hospitalization at 
a private facility from September 6 to November 13 in 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1953.  He died on January [redacted], 1992, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  This appeal 
arises from a December 1992 decision letter issued by the 
Allen Park VA Medical Center (VAMC), which denied the 
appellant's claim.

The Board remanded this case to the RO for further 
development in October 1995 and October 1998, and the case 
has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  At the time of the veteran's hospitalization from 
September 6 to November 13 in 1991, a total disability 
evaluation based upon a service-connected disability was in 
effect.

3.  At the time of the veteran's hospitalization from 
September 6 to November 13 in 1991, VA medical facilities 
were feasibly available, and the veteran could have been 
safely transferred to a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
medical expenses incurred in connection with the veteran's 
hospitalization at a private facility from September 6 to 
November 13 in 1991 have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. §§ 17.120, 17.123 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and no further 
development is necessary in order to fulfill the VA's duty to 
assist the appellant with the development of facts pertinent 
to her claim, as set forth in 38 U.S.C.A. § 5107(a).

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999) (formerly 38 
C.F.R. § 17.80).  Parties eligible for such payment include: 
(1) the veteran who received the services (or his or her 
guardian); (2) the hospital, clinic, or community resource 
which provided the services; and (3) a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 (1999) 
(formerly 38 C.F.R. § 17.182).

Under 38 C.F.R. § 17.120 (1999), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care and 
services:
(1) for an adjudicated service-
connected disability;
(2) for nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside the States, Territories, and 
possessions of the United States; 
the District of Columbia; and the 
Commonwealth of Puerto Rico);
(4) for any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A., Chapter 31, and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j) (1999); and
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
to obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable; 
or treatment had been or would have been 
refused.

In this case, the veteran was admitted to Seaway Hospital in 
Trenton, Michigan on September 6, 1991.  The emergency room 
report indicates that the veteran was admitted with 
complaints of shortness of breath, difficulty breathing, and 
right-sided pain.  The veteran was awake but did not appear 
alert or oriented and was unable to respond verbally.  His 
complete blindness and history of Friedreich's ataxia, with 
confinement to a wheelchair, were noted.  Upon examination, 
vital signs were noted to not be stable.  The veteran was 
admitted on the basis of a tentative diagnosis of right lower 
lobe pneumonia, rule out myocardial infarction.  

During the hospitalization, the veteran was noted to have 
done well for a few days, but he then began "to show some 
degenerative course with respiratory distress, respiratory 
arrest."   One of the veteran's treating physicians found 
that he had pneumonia of the right lower lobe, and urinary 
incontinence, hyperglycemia, chronic renal failure, and some 
dehydration were also noted.  Additionally, the veteran was 
placed on a respirator.  Chest x-rays showed bronchopneumonia 
of the right lung base, and a computerized tomography (CT) 
scan of the head revealed mild cerebral atrophy.  Repeat 
chest x-rays revealed some diffuse infiltration of both 
lungs, but, by October 16, 1991, there was almost complete 
clearing of the infiltrate on the left, with the infiltrates 
on the right essentially unchanged.  The veteran's 
hospitalization course was described as variable, but gradual 
and steady improvement was noted.  On November 13, 1991, the 
veteran was transferred to the Saginaw, Michigan VAMC.  The 
discharge summary indicates final diagnoses of diplococcal 
pneumonia of the right lower lobe, acute respiratory acidosis 
and respiratory failure, pneumococcal sepsis, Friedreich's 
ataxia, malnutrition, dysphagia, dehydration, pleural 
effusion, chronic renal failure, quadriplegia, and blindness.

Following the Board's October 1995 remand, this case was 
referred to a VA doctor for an expert opinion as to the 
circumstances surrounding the hospitalization at issue in 
this case.  The requested opinion was provided in July 1996.  
This doctor noted that, at the time of the admission to 
Seaway Hospital, a medical emergency existed, as the veteran 
was acutely and severely ill and had unstable vital signs.  
However, this same doctor found that, after initial 
stabilization, the veteran could have been safely transported 
to the nearest VA facility, which was about ten miles away.  
Additionally, during the hospital course, there were "many 
other opportunities to transfer the veteran to a VA 
facility."  Moreover, there was no indication from the 
record that a request was placed to a VA facility to transfer 
the veteran.  Similarly, there was no indication that a VA 
facility rejected a request for a transfer.  The VA doctor 
noted that two nearby VA facilities (Allen Park and the Ann 
Arbor VAMC) could have provided the level of care that the 
veteran required and could have been available as early as 
September 6, 1991, the date of the veteran's admission to 
Seaway Hospital.  The doctor was unable to comment as to bed 
availability or other administrative issues, which could have 
delayed a potential transfer.

The Board also observes that, during her January 1997 hearing 
and her  November 1999 Board hearing, the appellant argued 
that the veteran was so seriously ill at the time of his stay 
at Seaway Hospital that a transfer to a VA facility would not 
have been feasible.  But see Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence"); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a layperson cannot offer a competent 
opinion on a matter requiring medical expertise).

In reviewing the veteran's claims file, the Board observes 
that the appellant noted in a November 1991 lay statement 
that she had not yet paid the remaining medical expenses for 
the hospitalization at issue, as she believed that such 
payment was the VA's responsibility.  Regardless of whether 
or not the appellant has paid the outstanding medical 
expenses, however, the Board finds that the criteria for 
entitlement to reimbursement or payment for medical expenses 
incurred in connection with the veteran's hospitalization at 
a private facility from September 6 to November 13 in 1991 
have not been met in this case.  

In this regard, the Board would point out that, at the time 
of the veteran's hospitalization from September 6 to November 
13 in 1991, a total disability evaluation based upon a 
service-connected disability (the veteran's blindness) was in 
effect.  As such, the criteria for further consideration of 
this claim under 38 C.F.R. § 17.120(a)(3) (1999) have been 
met.  However, the record reflects that the veteran's 
treatment was unauthorized and that he indicated no desire to 
be transferred to a VA facility at the outset of his 
hospitalization.  While the veteran has been shown to have 
been in an emergency situation at the time of his admission 
to Seaway Hospital on September 6, 1991, the VA doctor who 
reviewed the claims file noted that the veteran could have 
been transferred to a nearby facility on the same day and 
would have received the same level of care that he received 
at Seaway Hospital.  

Overall, as VA medical facilities were feasibly available and 
because the veteran could have been safely transferred to a 
VA facility at the time of his hospitalization from September 
6 to November 13 in 1991, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to reimbursement or payment for medical 
expenses incurred in connection with the veteran's 
hospitalization at a private facility from September 6 to 
November 13 in 1991.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt, as set forth 
in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the appellant's 
claim, this doctrine is not for application in the present 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to reimbursement or payment for medical expenses 
incurred in connection with the veteran's hospitalization at 
a private facility from September 6 to November 13 in 1991 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

